— Appeal by the defendant from two judgments of the County Court, Nassau County (Goodman, J.), rendered February 5, 1987, convicting him of operating a motor vehicle while under the influence of alcohol as a felony, aggravated unlicensed operation of a motor vehi*655ele in the first degree, operating a motor vehicle while under the influence of alcohol as a misdemeanor, and aggravated unlicensed operation of a motor vehicle in the second degree under S.C.I. No. 63848, and aggravated unlicensed operation of a motor vehicle in the second degree and operating a motor vehicle while under the influence of alcohol as a felony under S.C.I. No. 64773, upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no meritorious issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738, reh denied 388 US 924; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Mollen, P. J., Lawrence, Eiber, Sullivan and Balletta, JJ., concur.